Exhibit 10.34

SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT

SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”) dated as of
June 28, 2007 among:

Wells Fargo Retail Finance, LLC (in such capacity, herein the “Agent”), a
Delaware limited liability company with offices at One Boston Place - -19th
Floor, Boston, Massachusetts 02109, as agent for the ratable benefit of the
“Revolving Credit Lenders”, who are, at present, those financial institutions
identified on the signature pages of this Amendment and who in the future are
those Persons (if any) who become “Revolving Credit Lenders” in accordance with
the provisions of Article 17 of the Loan Agreement described below;

and

The Revolving Credit Lenders;

and

Hoop Retail Stores, LLC, a Delaware limited liability company with its principal
executive offices at c/o The Children’s Place Retail Stores, Inc., 915 Secaucus
Road, Secaucus, New Jersey 07094 (as successor in interest to The Disney Store,
LLC, a California limited liability company) (the “Borrower”),

in consideration of the mutual covenants herein contained and benefits to be
derived herefrom.

BACKGROUND:

The Borrower, the Revolving Credit Lenders, and the Agent, among others, have
entered into a certain Loan and Security Agreement dated as of November 21, 2004
as amended by that certain First Amendment to Loan and Security Agreement dated
as of April 11, 2006 (as amended and in effect, the “Loan Agreement”). At this
time, the Borrower and the Revolving Credit Lenders desire to amend and modify
certain terms and provisions of the Loan Agreement.

NOW THEREFORE, in consideration of the mutual promises and agreements herein
contained, the parties hereto hereby agree that subject to the satisfaction of
the Conditions Precedent set forth in Section 3 hereof, the Loan Agreement is
hereby amended as follows:

1.                          Incorporation of Terms and Conditions of Loan
Agreement. All of the terms and conditions of the Loan Agreement (including,
without limitation, all definitions set forth therein) are specifically
incorporated herein by reference. All capitalized terms not otherwise defined
herein shall have the same meaning as in the Loan Agreement.

2.                          Representations and Warranties. The Borrower hereby
represents and warrants that, after giving effect to the amendments to Section
5.7(a) and 5.7(c) of the Loan Agreement as set forth in Subparagraphs 7(a) and
7(b) hereof, (i) except as the Agent may have expressly waived in writing prior
to the date of this Amendment, the Borrower is not in Default under the Loan
Agreement or under any other Loan Document, and (ii) except with respect to
those representations and warranties which are based upon written disclosure
schedules (which have not been updated as of the date of this Amendment), all
representations and warranties contained in the Loan Agreement and the other
Loan Documents, as amended hereby, are true and correct as of the date hereof.

3.                          Conditions Precedent. It shall be a condition to the
effectiveness of this Amendment that the following shall be satisfied to the
satisfaction of the Agent:

a.                         The Agent shall have received counterparts of this
Amendment duly executed by each of the parties hereto;


--------------------------------------------------------------------------------


b.                        The Agent shall have received counterparts of the fee
letter dated as of June 28, 2007 (the “Amended Fee Letter”) duly executed by
each of the parties hereto;

c.                         After giving effect to this Amendment, no Default or
Event of Default shall have occurred and be continuing on the date hereof, nor
shall result from the consummation of the transaction contemplated herein;

d.                        The Agent shall have received evidence reasonably
satisfactory to the Agent that any consent from TDS Franchising, LLC with
respect to the terms and conditions of the Amendment that is required pursuant
to the License Agreement has been obtained;

e.                         The Borrower shall have paid to the Agent all fees
required pursuant to the terms and conditions of the Amended Fee Letter; and

f.                           The Agent shall have received such other documents
and instruments as reasonably requested by the Agent.

4.                          Effective Date. Upon satisfaction of the Conditions
Precedent set forth in Paragraph 3 hereof (i) the amendments to Sections 5.7(a)
and 5.7(c) of the Loan Agreement set forth in Subparagraphs 10(a.) and 10(b.)
hereof shall be deemed to take effect retroactively as of May 1, 2007, and (ii)
the other amendments to the Loan Agreement set forth herein shall be effective
as of the date hereof.

5.                          Amendment to Article 1 of the Loan Agreement.
Article 1 of the Loan Agreement is hereby amended as follows:

a.                         The definition of “Borrowing Base” is amended by
deleting the proviso at the end of the second full paragraph thereof in its
entirety and replacing it with the following:

(in no event shall the advances against Eligible In-Transit Inventory ever
exceed (i) $20,000,000 during the months of September and October each year, or
(ii) $15,000,000 at all other times).

b.                        The definition of “Fee Letter” is hereby deleted in
its entirety, and the following is inserted in its place:

“Fee Letter”: That certain fee letter dated as of June 28, 2007 entered into by
and between the Agent and Borrower, as amended and in effect from time to time.

c.                         The definition of “Libor Margin” is hereby deleted in
its entirety, and the following is inserted in its place:

“Libor Margin”: Commencing with June 28, 2007 and adjusted at the end of each
Fiscal quarter thereafter, the following applicable percentage, based upon the
corresponding Average Excess Availability:

Level

 

LIBORMargin

 

Average Excess Availability

 

 

 

 

 

I

 

1.50

%

Greater than $20,000,000.00

II

 

1.75

%

Less than or equal to $20,000,000.00

 

d.                         The definition of “Maturity Date” is hereby deleted
in its entirety, and the following is inserted in its place:

2


--------------------------------------------------------------------------------


“Maturity Date”: November 21, 2010.

e.                          The definition of “Minimum Reserve” is hereby
deleted in its entirety, and the following is inserted in its place:

“Minimum Reserve” an amount equal to the product of (x) the Revolving Credit
Ceiling then in effect, multiplied by (y) ten percent (10%).

f.                            The definition of “Prime Margin Rate” is hereby
deleted in its entirety, and the following is inserted in its place:

“Prime Margin Rate”: The aggregate of Prime plus 0%.

g.                         The definition of “Revolving Credit Ceiling” is
hereby deleted in its entirety, and the following is inserted in its place:

“Revolving Credit Ceiling”: $75,000,000.00, unless increased in accordance with
Section 2.24 below (but in no event greater than $100,000,000.00).

h.                         The following definitions are added to Article 1 in
their respective alphabetical order:

“Canadian L/C”: Is any L/C issued for the purchase of inventory by Hoop Canada,
Inc., which shall be issued in Dollars.

“Commitment Increase”: Is defined in Section 2.24.

“Commitment Increase Fee”: Is defined in the Fee Letter.

“Increased Revolving Credit Ceiling”: Is defined in Section 2.24.

6.                          Amendment to Article 2 of the Loan Agreement.
Article 2 of the Loan Agreement is hereby amended as follows:

a.                         Section 2.13 of the Loan Agreement is hereby deleted
in its entirety, and the following is inserted in its place:

“2.13. Unused Line Fee. In addition to any other fee to be paid by the Borrowers
on account of the Revolving Credit, the Borrowers shall pay the Agent for the
benefit of the Revolving Credit Lenders the “Unused Line Fee” (so referred to
herein) of 0.25% per annum of the average difference, during the month just
ended (or relevant period with respect to the payment being made on the
Termination Date) between the Revolving Credit Ceiling and the aggregate of the
unpaid principal balance of the Loan Account and the undrawn Stated Amount of
L/C’s outstanding during the relevant period. The Unused Line Fee shall be paid
in arrears, on the first day of each month after the execution of this Agreement
and on the Termination Date.”

b.                        Section 2.14(a) of the Loan Agreement hereby deleted
in its entirety, and the following is inserted in its place

“(a) In the event that the Termination Date occurs prior to June 28, 2008 for
any reason, the Borrowers shall pay to the Agent, for the benefit of the
Revolving Credit Lenders, the “Revolving Credit Early Termination Fee” (so
referred to herein) in an amount equal to the product of (x) the Revolving
Credit Ceiling then in effect, multiplied by (y) One-half of one percent
(.50%).”

c.                         Section 2.18 of the Loan Agreement is hereby amended
as follows:

3


--------------------------------------------------------------------------------


Section 2.18(b)(i) is hereby deleted in its entirety and the following is
inserted in its place:

“(i) The aggregate stated amount of Canadian L/Cs then outstanding does not
exceed $5,000,000.”

d.                        A new Section 2.24 is added to the Loan Agreement,
which reads as follows:

Section 2.24. Increase in Revolving Credit Ceiling and Revolving Credit Dollar
Commitments.

(a.)                  Increase in Revolving Credit Ceiling. Provided that no
Event of Default has occurred and is continuing, Borrowers shall have the right
at any time, on up to five (5) separate occasions (subject to Section
2.24(b)(2)) and upon not less than five (5) Business Days prior written notice
to the Agent in each instance, to elect to increase the Revolving Credit Ceiling
by an amount of up to $25,000,000.00 in the aggregate (each, a “Commitment
Increase”) from the existing aggregate amount of $75,000,000.00, to an aggregate
amount of $100,000,000.00 (the “Increased Revolving Credit Ceiling”). Each such
requested increase shall be in the minimum amount of $5,000,000.00. Each such
requested increase shall be made to all existing Lenders on a pro rata basis, in
accordance with Exhibit 2.23, except as otherwise provided in Section 2.24(d).

(b.)                 Increase Conditions. No Commitment Increase shall become
effective unless and until each of the following conditions has been satisfied:

(1)                    The Borrowers shall have paid the Agent the Commitment
Increase Fee with respect to such Commitment Increase;

(2)                    A note will be issued, at the Borrowers’ expense, to each
Lender, to the extent necessary to reflect the new Revolving Credit Dollar
Commitments of such Lenders; and

(3)                    The Borrowers shall have delivered such other
instruments, documents and agreements with respect to the Commitment Increase as
the Agent may reasonably have requested.

(c.)                  Commitment Increase Date. The Agent shall promptly notify
each Lender as to the effectiveness of any such Commitment Increase (with the
date of such effectiveness being referred to herein as the “Commitment Increase
Date”), and at such time (i) the Revolving Credit Ceiling under, and for all
purposes of, this Agreement shall be increased by the aggregate amount of each
such Commitment Increase, (ii) the increased Revolving Credit Dollar Commitments
set forth on Exhibit 2.23 shall be deemed amended, without further action, to
reflect the increased Revolving Credit Dollar Commitments of the Lenders, and
(iii) this Agreement shall be deemed amended, without further action, to the
extent necessary to reflect such Increased Revolving Credit Ceiling.

(d.)                 Pro Rata Share. In connection with any Commitment Increase
hereunder, the Lenders and the Borrowers agree that, notwithstanding anything to
the contrary in this Agreement, the Borrowers shall, in coordination with the
Agent, (i) repay outstanding loans of certain Lenders, and obtain loans from
certain other Lenders, or (ii) take such other actions as reasonably may be
required by the Agent, in each case to the extent necessary so that all of the
Lenders effectively participate in each of the outstanding loans pro rata on the
basis of their Revolving Credit Dollar Commitment (determined after giving
effect to the Increased Revolving Credit Ceiling pursuant to this Section 2.24);
provided that

4


--------------------------------------------------------------------------------


the Agent and the Lenders agree that no such prepayment shall be required if, as
a result thereof, the Borrowers would be obligated to pay all loss, cost, or
expenses required to be paid pursuant to Section 2.10(e); provided further that
the Agent agrees that the Agent will assume Citicorp USA, Inc.’s pro rata share
of each Commitment Increase hereunder in the event that Citicorp USA, Inc.’s has
not obtained credit approval for such Commitment Increase on or before the
Commitment Increase Date. Upon each Commitment Increase Date, the Agent shall
issue a new Exhibit 2.23 to this Agreement reflecting each Lender’s increased
Revolving Credit Dollar Commitment.

7.                          Amendment to Exhibit 2.23 to the Loan Agreement.
Exhibit 2.23 to the Loan Agreement is hereby deleted in its entirety, and
Exhibit 2.23 attached hereto is inserted in its place.

8.                          Amendment to Article 4 of the Loan Agreement.
Article 4 of the Loan Agreement is hereby amended as follows:

(a.)                  Section 4.18 of the Loan Agreement is hereby amended by
adding the following language to the end of the subsection: “or would affect the
legality or enforceability of this Agreement or any other Loan Document”.

9.                          Amendment to Exhibit 4.5 to the Loan Agreement.
Exhibit 4.5 to the Loan Agreement is hereby deleted in its entirety, and Exhibit
4.5 attached hereto is inserted in its place.

10.                    Amendment to Article 5 of the Loan Agreement. Article 5
of the Loan Agreement is hereby amended as follows:

(a.)                  Section 5.7(a) of the Loan Agreement is hereby amended by
adding the following sentence to the end of the subsection: “Notwithstanding the
previous sentence, the Lead Borrower shall have until July 31, 2007 to deliver
the Fiscal 2006 annual financial statements required by this Section 5.7(a).”

(b.)                 Section 5.7(c) of the Loan Agreement is hereby amended by
adding the following sentence to the end of the subsection: “Notwithstanding the
previous sentence, the Lead Borrower shall have until July 31, 2007 to deliver
the Fiscal 2006 Certificate required by this subsection 5.7(c).”

(c.)                  Section 5.9(c) and 5.9(d) of the Loan Agreement are hereby
deleted in their entirety, and the following is inserted in its place:

(c) The Agent, at the expense of the Borrowers, may conduct appraisals of the
Collateral and commercial finance field examinations, provided that if Average
Excess Availability is (i) greater than $25,000,000.00 at all times during a
calendar year only one appraisal of the Collateral and one commercial finance
field examination during such calendar year shall be at the expense of the
Borrower; (ii) greater than $10,000,000.00, at all times during a calendar year
but less than $25,000,000.00 at any time during such year, up to two appraisals
of the Collateral and two commercial finance field examinations during such
calendar year shall be at the expense of the Borrowers; and (iii) less than
$10,000,000.00 at any time during any calendar year all appraisals of the
Collateral and commercial finance field examinations during such calendar year
shall be at the expense of the Borrowers. Notwithstanding the foregoing (x) the
Agent may cause additional appraisals of Collateral and commercial finance field
examinations to be undertaken in its discretion as it deems necessary and
appropriate at its own expense; and (y) if a Default shall have occurred and be
continuing all appraisals of Collateral and commercial finance field
examinations shall be at the expense of the Borrowers.

5


--------------------------------------------------------------------------------


11.                    Amendment to Exhibit 5.11(a) to the Loan Agreement.
Exhibit 5.11(a) to the Loan Agreement is hereby deleted in its entirety, and
Exhibit 5.11(a) attached hereto is inserted in its place.

12.                    Amendment to Article 11 of the Loan Agreement. Article 11
of the Loan Agreement is hereby amended as follows:

(a.)                  Section 11.1 of the Loan Agreement is hereby deleted in
its entirety and replaced with the following:

11.1. Acceleration. Upon the occurrence of any Event of Default as described in
Section 10.11, all Indebtedness of the Borrowers to the Revolving Credit Lenders
shall be immediately due and payable. Upon the occurrence of any Event of
Default other than as described in Section 10.11, the Agent may (and on the
issuance of Acceleration Notice(s) requisite to the causing of Acceleration, the
Agent shall) declare all Indebtedness of the Borrowers to the Revolving Credit
Lenders to be immediately due and payable and may exercise all of the Agent’s
Rights and Remedies as the Agent from time to time thereafter determines as
appropriate, provided, that the Agent shall exercise such of the Agent’s Rights
and Remedies as directed by the Required Lenders.

(b.)                 Section 11.3(e) of the Loan Agreement is hereby deleted in
its entirety and replaced with the following:

(e) The Agent shall apply the proceeds of the Agent’s exercise of its rights and
remedies upon default pursuant to this Sections 14.6 and 14.7 of this Agreement.

13.                    Amendment to Article 12 of the Loan Agreement. Article 12
of the Loan Agreement is hereby amended as follows:

(a.)                  Section 12.2 of the Loan Agreement is hereby amended by
deleting the last sentence thereof in its entirety and replaced with the
following:

Upon the occurrence of any Default or Event of Default with respect to
Non-Curable Defaults, the Agent may (and at the direction of the Required
Lenders shall) commence enforcing the Agent’s Rights and Remedies in accordance
with Article 11.

14.                    Amendment to Article 14 of the Loan Agreement. Article 14
of the Loan Agreement is hereby amended as follows:

(a.)                The parenthetical in Section 14.7(b)(iii) is hereby deleted
in its entirety and replaced with the following: (other than to the extent of
the unpaid portion of the Agent Cover of any Delinquent Revolving Credit Lender)

15.                    Amendment to Article 15 of the Loan Agreement. Article 15
of the Loan Agreement is hereby amended as follows:

(a.)                  Section 15.5 is amended by adding the phrase “and
Borrowing Base Certificates” after the phrase “annual financial statements” and
by changing the reference to “Article 4.28” to “Article 5” in the first thereof.

16.                    Amendment to Article 16 of the Loan Agreement. Article 16
of the Loan Agreement is hereby amended as follows:

(a.)                  Section 16.5 of the Loan Agreement is amended to correct
the lettering such that the second clause (a) becomes clause (c) and each of the
following clauses is relettered in alphabetical order thereafter.

6


--------------------------------------------------------------------------------


17.                    Amendment to Article 17 of the Loan Agreement. Article 17
of the Loan Agreement is hereby amended as follows:

(a.)                  Section 17.1(a) (v) of the Loan Agreement is hereby
deleted in its entirety and replaced with the following:

(v) Anything contained herein to the contrary notwithstanding, the consent of
the Agent or the Lead Borrower shall not be required (and payment of any fees
shall not be required) if such assignment is in connection with any merger,
consolidation, sale, transfer, or other disposition of all or any substantial
portion of the business or loan portfolio of such Assigning Revolving Credit
Lender or such assignment is to an Affiliate of the Assigning Revolving Credit
Lender.

18.                    No Further Modification. Except as expressly modified in
the manner set forth above, the Loan Agreement and the other Loan Documents
shall remain unmodified and in full force and effect.

19.                    No Claims: Waiver. The Borrower acknowledges, confirms
and agrees that as of the date hereof the Borrower has no knowledge of any
offsets, defenses, claims or counterclaims against the Agent or any Revolving
Credit Lender with respect to, under or relating to the Loans, the Loan
Documents, or the transactions contemplated therein, and, to the extent that the
Borrower has or has ever had any such offsets, defenses, claims or counterclaims
arising on or before the date hereof, the Borrower hereby specifically WAIVES
and RELEASES any and all rights to such offsets, defenses, claims or
counterclaims.

20.                    Binding Agreement. The terms and provisions hereof shall
be binding upon and inure to the benefit of the parties hereto and their heirs,
representatives, successors and assigns.

21.                    Multiple Counterparts. This Amendment may be executed in
multiple counterparts, each of which shall constitute an original and together
which shall constitute but one and the same instrument.

22.                    Governing Law; Sealed Instrument. This Amendment shall be
construed, governed, and enforced pursuant to the law of The Commonwealth of
Massachusetts without regard to principles of conflicts of laws, and shall take
effect as a sealed instrument.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

7


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, this Amendment has been duly executed and delivered by each
of the parties hereto as of the date first above written.

(the “Borrower”)

 

 

 

HOOP RETAIL STORES, LLC

 

 

 

By:

/s/ Susan Riley

 

 

Print Name:

  Susan Riley

 

 

Title:

  SVP

 

 

 

 

 

 

(“Agent”)

 

 

 

WELLS FARGO RETAIL FINANCE, LLC

 

 

 

By

:/s/ Michele Ayou

 

 

Print Name:

  Michele Ayou

 

 

Title:

  Vice President

 

 

 

 

 

 

WELLS FARGO RETAIL FINANCE, LLC,
As Revolving Credit Lender

 

 

 

By:

/s/ Michele Ayou

 

 

Print Name:

  Michele Ayou

 

 

Title:

  Vice President

 

 

 

 

 

 

WACHOVIA CAPITAL FINANCE CORPORATION
(NEW ENGLAND), As Documentation Agent and as
Revolving Credit Lender

 

 

 

By:

   /s/ Willis A. Williams

 

 

Print Name:

  Willis A. Williams

 

 

Title:

  Vice President

 

 

 

 

 

 

LASALLE RETAIL FINANCE,
a Division of LaSalle Business Credit, LLC,
as Agent for Standard Federal Bank National Association,
As Co-Agent and as Revolving Credit Lender

 

 

 

By:

  /s/ Scott J. Wolkovich

 

 

Print Name:

  Scott J. Wolkovich

 

 

Title:

  Officers

 

 

 

Second Amendment to Hoop

Loan and Security Agreement

 

S-1


--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,
as Revolving Credit Lender

 

 

 

 

 

By:

/s/ Alvin Lam

 

 

 

Print Name:

  Alvin Lam

 

 

 

Title:

  Vice President

 

 

 

CITICORP USA, INC.,
as Revolving Credit Lender

 

 

 

 

 

By:

/s/ Marcus Wunderlich

 

 

 

Print Name:

  Marcus Wunderlich

 

 

 

Title:

  Vice President

 

 

 

HSBC Bank USA, National Association,
as Revolving Credit Lender

 

 

 

 

 

 

By:

/s/ Richard van der Meer

 

 

 

Print Name:

  Richard van der Meer

 

 

 

Title:

  VP

 

Second Amendment to Hoop
Loan and Security Agreement

S-2


--------------------------------------------------------------------------------


Exhibit 2.23

Revolving Credit Lenders’ Commitments

Revolving Credit Lender

 

Revolving Credit
 Dollar Commitment

 

Revolving Credit 
Percentage 
Commitment

 

Wells Fargo Retail Finance, LLC

 

$

23,250,000

 

31

%

Wachovia Capital Finance Corporation (New England)

 

$

15,000,000

 

20

%

LaSalle Retail Finance

 

$

15,000,000

 

20

%

JPMorgan Chase Bank, N.A.

 

$

7,500,000

 

10

%

Citicorp USA, Inc.

 

$

7,500,000

 

10

%

HSBC Bank USA, National Association

 

$

6,750,000

 

9

%

 

 

Total: $75,000,000

 

100

%

 


--------------------------------------------------------------------------------


Exhibit 4.5

Locations of Inventory and Equipment

1.                          3800 E. Philadelphia Street, Ontario, California

2.                          1377 Airport Road, Fort Payne, Alabama

3.                          115 Interstate Boulevard, Dayton, New Jersey

4.                          3805 Furman Fendley Highway, Jonesville, South
Carolina

5.                          443 South Raymond Avenue, Pasadena, California

6.                          915 Secaucus Road, Secaucus, New Jersey

7.                          See attached store list for additional locations


--------------------------------------------------------------------------------


 

1

 

2

 

6589

 

Colonial Mall Bel Air (AL)

 

3220 Bel Air Mall

 

Mobile

 

AL

 

36606

2

 

2

 

6635

 

Madison Square (AL)

 

5901 University Drive

 

Huntsville

 

AL

 

35806

3

 

2

 

6309

 

Riverchase Galleria (AL)

 

2000 Riverchase Galleria

 

Hoover

 

AL

 

35244

4

 

2

 

7021

 

Riviera Center (AL)

 

2601 S. McKenzie St.

 

Foley

 

AL

 

36535

4

 

 

 

 

 

STATE TOTAL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1

 

10

 

6767

 

Northwest Arkansas Mall (AR)

 

4201 North Shiloh Drive

 

Fayetteville

 

AR

 

72703

1

 

2

 

6333

 

Scottsdale Fashion Square (AZ)

 

7014-2216 E Camelback Rd.

 

Scottsdale

 

AZ

 

85251

2

 

2

 

6381

 

Fiesta Mall (AZ)

 

1445 W. Southern Ave

 

Mesa

 

AZ

 

85202

3

 

2

 

6417

 

Tucson Mall (AZ)

 

North Oracle Road

 

Tucson

 

AZ

 

85705

4

 

2

 

6480

 

Paradise Valley Mall (AZ)

 

4550 - 70 E. Cactus Rd.

 

Phoenix

 

AZ

 

85032

5

 

2

 

6571

 

Arrowhead Towne Center (AZ)

 

770 W. Arrowhead Town Center

 

Glendale

 

AZ

 

86226

6

 

2

 

7012

 

Arizona Mills (AZ)

 

5000 Arizona Mills, Suite 336

 

Tempe

 

AZ

 

85282

6

 

 

 

 

 

STATE TOTAL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1

 

1

 

6301

 

Glendale Galleria (CA)

 

2227 Glendale Galleria

 

Glendale

 

CA

 

91210

2

 

1

 

6303

 

South Coast Plaza (CA)

 

3333 Bristol Street

 

Costa Mesa

 

CA

 

92626

3

 

1

 

6305

 

Del Amo Fashion Center (CA)

 

3525 Carson Street

 

Torrance

 

CA

 

90503

4

 

1

 

6314

 

Northridge Fashion Center (CA)

 

9301 Tampa Ave.

 

Northridge

 

CA

 

91324

5

 

1

 

6317

 

Sunvalley Shopping Center (CA)

 

355 Sunvalley Mall

 

Concord

 

CA

 

94520

6

 

1

 

6344

 

Valley Fair (CA)

 

2855 Stevens Creek Blvd.

 

Santa Clara

 

CA

 

95050

7

 

1

 

6350

 

Montclair Plaza (CA)

 

5060 Montclair Plaza Lane

 

Montclair

 

CA

 

91763

8

 

1

 

6355

 

Arden Fair (CA)

 

1689 Arden Way

 

Sacramento

 

CA

 

95815

9

 

1

 

6406

 

Main Place / Santa Ana (CA)

 

2800 N. Main Street

 

Santa Ana

 

CA

 

92705

10

 

1

 

6408

 

Galleria at Tyler (CA)

 

1149 Galleria at Tyler

 

Riverside

 

CA

 

92503

11

 

1

 

6432

 

Vintage Faire (CA)

 

3401 Dale Road

 

Modesto

 

CA

 

95356

12

 

1

 

6435

 

Westside Pavilion (CA)

 

10850 W. Pico Blvd.

 

W. Los Angeles

 

CA

 

90064

13

 

1

 

6442

 

Lakewood Center (CA)

 

88 Lakewood Center Mall

 

Lakewood

 

CA

 

90712

14

 

1

 

6449

 

Bea Mall (CA)

 

1023 Brea Mall

 

Brea

 

CA

 

92821

15

 

1

 

6463

 

Hillsdale Mall (CA)

 

174 Hillsdale Shopping Ctr.

 

San Mateo

 

CA

 

94403

16

 

1

 

6468

 

Moreno Valley Mall @ TownGate (CA)

 

22500 Town Circle

 

Moreno Valley

 

CA

 

92553

17

 

1

 

6471

 

Baldwin Hills Crenshaw Plaza (CA)

 

3650 W MLK Jr. Blvd

 

Los Angeles

 

CA

 

90008

18

 

1

 

6483

 

Santa Rosa Plaza (CA)

 

1023 Santa Rosa Plaza

 

Santa Rosa

 

CA

 

95404

19

 

1

 

6484

 

Fashion Square Sherman Oaks (CA)

 

14006 Riverside Drive

 

Sherman Oaks

 

CA

 

91423

20

 

1

 

6504

 

The Oaks (CA)

 

330 W Hillcrest Drive

 

Thousand Oaks

 

CA

 

91360

21

 

1

 

6524

 

Plaza Bonita (CA)

 

3030 Plaza Bonita Rd

 

National City

 

CA

 

91950

22

 

1

 

6527

 

Northridge Mall (CA)

 

720 Northridge Mall

 

Salinas

 

CA

 

93906

23

 

1

 

6529

 

Serramonte Center (CA)

 

25 Serramonte Center

 

Daly City

 

CA

 

94015

24

 

1

 

6545

 

Santa Anita Fashion Park (CA)

 

400 South Baldwin Ave.

 

Arcadia

 

CA

 

91007

25

 

1

 

6552

 

Fashion Fair Mall (CA)

 

687 Shaw Ave.

 

Fresno

 

CA

 

93710

26

 

1

 

6556

 

Laguna Hills Mall (CA)

 

24155 Laguna Hills Mall

 

Laguna Hills

 

CA

 

92653

27

 

1

 

6563

 

Los Cerritos Center (CA)

 

163 Los Cerritos Center

 

Cerritos

 

CA

 

90703

28

 

1

 

6567

 

Solano Mall (CA)

 

1350 Travis Blvd

 

Fairfield

 

CA

 

94533

29

 

1

 

6568

 

Valencia Town Center (CA)

 

24201 Valencia Blvd

 

Valencia

 

CA

 

91355

30

 

1

 

6570

 

Westminster Mall (CA)

 

2043 Westminster Mall

 

Westminster

 

CA

 

92683

31

 

1

 

6579

 

Capitola Mall (CA)

 

1855 41st Avenue

 

Capitola

 

CA

 

95010

32

 

1

 

6580

 

Plaza Camino Real (CA)

 

2525 El Camino Real

 

Carlsbad

 

CA

 

92008

33

 

1

 

6587

 

Plaza West Covina (CA)

 

1200 West Covina Avenue

 

West Covina

 

CA

 

91790

34

 

1

 

6592

 

Post Street (CA)

 

400 Post Street

 

San Francisco

 

CA

 

94102

35

 

1

 

6617

 

Montebello Town Center (CA)

 

2060 Montebello Town Center

 

Montebello

 

CA

 

90640

36

 

1

 

6637

 

Hilltop Mall (CA)

 

2236 Hilltop Mall Road

 

Richmond

 

CA

 

94806

37

 

1

 

6672

 

Palm Desert Town Center (CA)

 

72 -840 HIGHWAY 111

 

Palm Desert

 

CA

 

92260

 


--------------------------------------------------------------------------------


 

38

 

1

 

6710

 

NewPark Mall (CA)

 

1107 Newpark Mall

 

Newark

 

CA

 

95460

39

 

1

 

6752

 

Pacific View Ventura (CA)

 

3301 East Main Street

 

Ventura

 

CA

 

93003

40

 

1

 

6800

 

Topanga Plaza (CA)

 

6600 Topanga Canyon Blvd

 

Canoga Park

 

CA

 

91303

41

 

1

 

6820

 

The Promenade in Temecula (CA)

 

40820 Winchester Rd

 

Temecula

 

CA

 

92591

42

 

1

 

6827

 

Weberstown Mall (CA)

 

4950 Pacific Avenue

 

Stockton

 

CA

 

95207

43

 

1

 

6830

 

Inland Center Mall (CA)

 

428 INLAND CTR

 

San Bernardino

 

CA

 

92408

44

 

1

 

6843

 

Stonestown Galleria (CA)

 

3251 20th Ave

 

San Francisco

 

CA

 

94132

45

 

1

 

6846

 

Galleria at South Bay (CA)

 

1815 Hawthorne Blvd

 

Redondo Beach

 

CA

 

90278

46

 

1

 

6877

 

Galleria @ Roseville (CA)

 

1151 Galleria Blvd

 

Roseville

 

CA

 

95678

47

 

1

 

7005

 

Ontario Mills (CA)

 

One Mills Circle, Suite 701

 

Ontario

 

CA

 

91764

48

 

1

 

7010

 

Parkway Plaza (CA)

 

621 Parkway Plaza

 

El Cajon

 

CA

 

92020

49

 

1

 

7025

 

Imperial Valley (CA)

 

34-51 Dogwood Avenue

 

El Centro

 

CA

 

92243

50

 

1

 

7029

 

Las Americas (CA)

 

4321 Camino de la Plaza

 

San Diego

 

CA

 

92173

51

 

Corp

 

TDSHQ

 

Hoop HQ Building

 

443 South Raymond Avenue

 

Pasadena

 

CA

 

91105

51

 

 

 

 

 

STATE TOTAL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1

 

1

 

6376

 

Westminster Mall (CO)

 

5523 W. 88th Avenue

 

Westminster

 

CO

 

80030

2

 

1

 

6505

 

Southwest Plaza (CO)

 

8501 West Bowles Avenue

 

Littleton

 

CO

 

80123

3

 

1

 

6566

 

Aurora Mall (CO)

 

14200 E. Alameda Avenue

 

Aurora

 

CO

 

80012

4

 

1

 

6738

 

Park Meadows (CO)

 

8405 Park Meadows Center Dr.

 

Littleton

 

CO

 

80124

5

 

1

 

7033

 

Flatiron Crossing (CO)

 

US 36 at East & West Flatiron Cir

 

Broomfield

 

CO

 

80021

5

 

 

 

 

 

STATE TOTAL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1

 

15

 

6337

 

Westfarms Mall (CT)

 

204 Westfarms Mall

 

Farmington

 

CT

 

06032

2

 

15

 

6366

 

The Pavilions @ Buckland Hills (CT)

 

194 Buckland Hills Drive

 

Manchester

 

CT

 

06040

3

 

15

 

6536

 

Trumbull Shopping Park (CT)

 

5065 Main St.

 

Trumbull

 

CT

 

06611

4

 

15

 

6574

 

Meriden (CT)

 

470 Lewis Avenue

 

Meriden

 

CT

 

06451

5

 

15

 

6682

 

Crystal Mall (CT)

 

850 Hartford Turnpike

 

Waterford

 

CT

 

06385

6

 

15

 

6749

 

Connecticut Post Mall (CT)

 

1201 Boston Post Road

 

Milford

 

CT

 

06460

7

 

15

 

7006

 

Danbury Fair Mall (CT)

 

7 Backus Avenue

 

Danbury

 

CT

 

06810

7

 

 

 

 

 

STATE TOTAL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1

 

15

 

6358

 

Christiana Mall (DE)

 

739 Christiana Mall Road

 

Newark

 

DE

 

19702

2

 

15

 

6597

 

Concord Mall (DE)

 

4737 Concord Pike

 

Wilmington

 

DE

 

19803

3

 

15

 

7019

 

Rehoboth Outlets (DE)

 

26504 Seaside Outlet Drive

 

Rehoboth Beach

 

DE

 

19971

3

 

 

 

 

 

STATE TOTAL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1

 

2

 

6341

 

Aventura Mall (FL)

 

19501 Biscayne Blvd

 

North Miami Beach

 

FL

 

33180

2

 

2

 

6384

 

Dadeland Mall (FL)

 

7533 N KENDALL DR

 

Miami

 

FL

 

33156

3

 

2

 

6393

 

The Avenues (FL)

 

10300 Southside Blvd.

 

Jacksonville

 

FL

 

33256

4

 

2

 

6405

 

Bayside Marketplace (FL)

 

401 BISCAYNE BLVD

 

Miami

 

FL

 

33132

5

 

2

 

6487

 

Tyrone Square (FL)

 

6901 22nd Ave North

 

St. Petersburg

 

FL

 

33710

6

 

2

 

6518

 

University Square Mall (FL)

 

2209 University Square Mall

 

Tampa

 

FL

 

33612

7

 

2

 

6549

 

Regency Square (FL)

 

9501 Arlington Express Way

 

Jacksonville

 

FL

 

32225

8

 

2

 

6577

 

Brandon TownCenter (FL)

 

550 Brandon Town Center

 

Brandon

 

FL

 

33511

9

 

2

 

6581

 

Edison Mall (FL)

 

4125 Cleveland Ave.

 

Fort Myers

 

FL

 

33901

10

 

2

 

6594

 

Countryside Mall (FL)

 

27001 US Highway 19 North

 

Clearwater

 

FL

 

33761

11

 

2

 

6602

 

Coastland Center (FL)

 

1714 Tamiami Trail North

 

Naples

 

FL

 

34102

12

 

2

 

6613

 

Lakeland Square (FL)

 

3800 US Highway 98 North

 

Lakeland

 

FL

 

33801

13

 

2

 

6624

 

Seminole Towne Center (FL)

 

183 Towne Center Circle

 

Sanford

 

FL

 

32771

14

 

2

 

6669

 

Sarasota Square Mall (FL)

 

8201 S. Tamiami Trail

 

Sarasota

 

FL

 

34238

15

 

2

 

6693

 

Coral Springs Mall (FL)

 

9515 West Atlantic Blvd.

 

Coral Springs

 

FL

 

33071

16

 

2

 

6700

 

Boynton Beach Mall (FL)

 

801 N. Congress Ave

 

Boynton Beach

 

FL

 

33426

17

 

2

 

6703

 

The Shops @ Sunset Place

 

5701 SUNSET DR

 

South Miami

 

FL

 

33143

18

 

2

 

6705

 

Indian River (FL)

 

6200 20TH ST

 

Vero Beach

 

FL

 

32966

19

 

2

 

6740

 

The Florida Mall (FL)

 

8001 S. Orange Bloosom Tr.

 

Orlando

 

FL

 

32809

20

 

2

 

6746

 

West Oaks Mall (FL)

 

9401 W. Colonial

 

Ocoee

 

FL

 

34761

 


--------------------------------------------------------------------------------


 

21

 

2

 

6748

 

Pembroke Lakes Mall (FL)

 

11401 Pines Blvd

 

Pembroke Pines

 

FL

 

33026

22

 

2

 

6772

 

Broward Mall (FL)

 

8000 West Browared Blvd.

 

Plantation

 

FL

 

33388

23

 

2

 

6823

 

The Falls Shopping Center

 

8888 SW 136TH ST

 

Miami

 

FL

 

33176

24

 

2

 

6829

 

Citrus Park (FL)

 

7965 Citrus Park Town Center Dr

 

Tampa

 

FL

 

33625

25

 

2

 

7028

 

Miami International (FL)

 

1455 NW 107 Ave

 

Doral

 

FL

 

33172

25

 

 

 

 

 

STATE TOTAL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1

 

2

 

6437

 

Town Center @ Cobb (GA)

 

400 Ernest W Barrett Parkway

 

Kennesaw

 

GA

 

30144

2

 

2

 

6441

 

Gwinnett Place (GA)

 

2100 Pleasant Hill Rd

 

Duluth

 

GA

 

30096

3

 

2

 

6520

 

North Point Mall (GA)

 

1142 North Point Circle

 

Alpharetta

 

GA

 

30022

4

 

2

 

6546

 

Northlake Mall (GA)

 

2049 Northlake Mall

 

Atlanta

 

GA

 

30345

5

 

2

 

6804

 

Mall of Georgia at Millcreek (GA)

 

3333 Buford Drive

 

Buford

 

GA

 

30519

6

 

2

 

6861

 

Arbor Place Mall (GA)

 

6700 Douglas Blvd

 

Douglasville

 

GA

 

30135

6

 

 

 

 

 

STATE TOTAL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1

 

1

 

6346

 

Ala Moana Center (HI)

 

1450 Ala Moana Blvd

 

Honolulu

 

HI

 

96814

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1

 

10

 

6531

 

Northpark Mall (IA)

 

320 West Kimberly Road

 

Davenport

 

IA

 

52801

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1

 

1

 

6803

 

Boise Towne Square (ID)

 

350 N. Milwaukee

 

Boise

 

ID

 

83788

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1

 

10

 

6339

 

Woodfield Mall (IL)

 

5 Woodfield Mall

 

Schaumburg

 

IL

 

60173

2

 

10

 

6383

 

Oakbook Center (IL)

 

400 Oakbrook Center

 

Oakbrook

 

IL

 

60521

3

 

10

 

6508

 

Stratford Sq. (IL)

 

212 Stratford Square

 

Bloomingdale

 

IL

 

60108

4

 

10

 

6512

 

Chicago Ridge Mall (IL)

 

340 Chicago Ridge Mall

 

Chicago Ridge

 

IL

 

60415

5

 

10

 

6543

 

Fox Valley Center (IL)

 

1480 Fox Valley Center

 

Aurora

 

IL

 

60504

6

 

10

 

6557

 

Spring Hill Mall (IL)

 

1036 Spring Hill Mall

 

West Dundee

 

IL

 

60118

7

 

10

 

6591

 

Orland Square Shopping Ctr (IL)

 

540 Orland Square Shopping Ctr

 

Orland Park

 

IL

 

60462

8

 

10

 

6619

 

Golf Mill Shopping Center (IL)

 

267 Golf Mill Center

 

Niles

 

IL

 

60714

9

 

10

 

6620

 

Old Orchard Center (IL)

 

275 Old Orchard Center

 

Skokie

 

IL

 

60077

10

 

10

 

6630

 

Yorktown Center (IL)

 

159 Yorktown Shopping Center

 

Lombard

 

IL

 

60148

11

 

10

 

6811

 

Cherry Vale Mall (IL)

 

Harrison Ave & Perryville Road

 

Rockford

 

IL

 

61112

12

 

10

 

6813

 

Northwoods Mall (IL)

 

4501 War Memorial Drive

 

Peoria

 

IL

 

61613

13

 

10

 

6838

 

Michigan Avenue (IL)

 

717 N. Michigan Ave

 

Chicago

 

IL

 

60611

14

 

10

 

6839

 

Louis Joliet Mall (IL)

 

3340 Mall Loop Drive

 

Joliet

 

IL

 

60431

15

 

10

 

7013

 

Gurnee Mills (IL)

 

6170 West Grand Avenue

 

Gurnee

 

IL

 

60031

16

 

10

 

7045

 

Shoppingtown Hawthorne

 

315 Hawthorn Mall

 

Vernon Hills

 

IL

 

60061

17

 

10

 

7046

 

Harlem-Irving Plaza

 

4156 North Harlem Ave.

 

Norridge

 

IL

 

60634

17

 

 

 

 

 

STATE TOTAL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1

 

10

 

6364

 

Castleton Square (IN)

 

6020 E. 82nd St

 

Indianapolis

 

IN

 

46250

2

 

10

 

6457

 

Glenbrook Sq. (IN)

 

4201 Coldwater Rd.

 

Fort Wayne

 

IN

 

46805

3

 

10

 

6616

 

University Park Mall (IN)

 

6501 N. Grape Road

 

Mishawaka

 

IN

 

46545

4

 

10

 

6621

 

Circle Centre Mall (IN)

 

49 W. Maryland St

 

Indianapolis

 

IN

 

46204

5

 

10

 

6675

 

Greenwood Park (IN)

 

1251 US 31 North

 

Greenwood

 

IN

 

46142

6

 

10

 

6737

 

Southlake Mall (IN)

 

2144 Southlake Mall

 

Merrillville

 

IN

 

46410

7

 

10

 

6809

 

Tippecanoe Mall (IN)

 

2415 Sagamore Parkway South

 

Lafayette

 

IN

 

47905

7

 

 

 

 

 

STATE TOTAL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1

 

10

 

6361

 

Oak Park Mall (KS)

 

11447 W. 95th Street

 

Overland Park

 

KS

 

66214

2

 

10

 

6509

 

Towne East Square (KS)

 

7700 E. Kellogg

 

Wichita

 

KS

 

67207

2

 

 

 

 

 

STATE TOTAL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1

 

10

 

6429

 

Oxmoor Center (KY)

 

7900 Shelbyville Road

 

Louisville

 

KY

 

40222

2

 

10

 

6479

 

Fayette Mall (KY)

 

3563 Nicholasville Road

 

Lexington

 

KY

 

40503

3

 

10

 

6736

 

Florence (KY)

 

2018 Florence Mall Rd.

 

Florence

 

KY

 

41042

3

 

 

 

 

 

STATE TOTAL

 

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------


1

 

2

 

6328

 

Lakeside Shopping Center (LA)

 

3301 Veterans Memorial Blvd

 

Metairie

 

LA

 

70002

2

 

2

 

6575

 

The Esplanade (LA)

 

1401 W. Esplanade Ave

 

Kenner

 

LA

 

70065

3

 

2

 

6717

 

Mall of Louisiana (LA)

 

6401 Bluebonnet Boulevard

 

Baton Rouge

 

LA

 

70836

3

 

 

 

 

 

STATE TOTAL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1

 

15

 

6307

 

Burlington Mall (MA)

 

75 Middlesex Street

 

Burlington

 

MA

 

01803

2

 

15

 

6319

 

South Shore Plaza (MA)

 

250 Granite Street (Route 37)

 

Braintree

 

MA

 

02184

3

 

15

 

6359

 

Emerald Sq. (MA)

 

999 South Washington Street

 

N. Attleboro

 

MA

 

02760

4

 

15

 

6469

 

Holyoke Mall (MA)

 

50 Holyoke St.

 

Holyoke

 

MA

 

01040

5

 

15

 

6496

 

Silver City Galleria

 

2 Gallery Mall Drive

 

Taunton

 

MA

 

02780

6

 

15

 

6573

 

Square One (MA)

 

1277 Broadway

 

Saugus

 

MA

 

01906

7

 

15

 

6712

 

Solomon Pond Mall (MA)

 

601 Donald Lynch Blvd

 

Marlborough

 

MA

 

01752

7

 

 

 

 

 

STATE TOTAL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1

 

3

 

6413

 

The Mall in Columbia (MD)

 

10300 Little Patuxent Drive

 

Columbia

 

MD

 

21044

2

 

3

 

6523

 

St. Charles Town Center (MD)

 

11110 Mall Circle

 

Waldorf

 

MD

 

20603

3

 

3

 

6561

 

Lake Forest (MD)

 

701 Russell Avenue

 

Gaithersburg

 

MD

 

20877

4

 

3

 

6739

 

White Marsh Mall (MD)

 

8200 Perry Hall Blvd.

 

Baltimore

 

MD

 

21236

5

 

3

 

6762

 

Owings Mills (MD)

 

10300 Mill Run Circle

 

Owings Mills

 

MD

 

21117

6

 

3

 

6844

 

Valley Mall (MD)

 

17301 Valley Mall Road

 

Hagerstown

 

MD

 

21740

6

 

 

 

 

 

STATE TOTAL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1

 

15

 

6372

 

Maine Mall (ME)

 

308 Maine Mall Road

 

South Portland

 

ME

 

04106

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1

 

10

 

6338

 

Twelve Oaks Mall (Ml)

 

27212 Novi Road

 

Novi

 

MI

 

48377

2

 

10

 

6340

 

Fairlane Town Center (Ml)

 

18900 Michigan Ave.

 

Dearborn

 

MI

 

48126

3

 

10

 

6427

 

Lakeside Mall (Ml)

 

14600 Lakeside Circle

 

Sterling Heights

 

MI

 

48313

4

 

10

 

6507

 

Genesee Valley Center (Ml)

 

3233 S. Linden Road

 

Flint

 

MI

 

48507

5

 

10

 

6555

 

Laurel Park Place (Ml)

 

37628 W. Six Mile Road

 

Livonia

 

MI

 

48152

6

 

10

 

6679

 

Lansing Mall (Ml)

 

5368 W. Saginaw Hwy

 

Lansing

 

MI

 

48917

7

 

10

 

6694

 

Somerset Collection North (Ml)

 

2800 West Big Beaver Road

 

Troy

 

MI

 

48084

8

 

10

 

6715

 

Fashion Square Mall (Ml)

 

4816 Fashion Square Mall

 

Saginaw

 

MI

 

48604

9

 

10

 

6828

 

Southland Center (Ml)

 

23000 Eureka Road

 

Taylor

 

MI

 

48180

10

 

10

 

6879

 

River Town Crossings Mall (Ml)

 

3700 Rivertown Pkwy & Wilson Ave.

 

Grandville

 

MI

 

49418

10

 

 

 

 

 

STATE TOTAL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1

 

10

 

6455

 

Mall of America (MN)

 

258 South Blvd

 

Bloomington

 

MN

 

55425

2

 

10

 

6711

 

Apache Mall (MN)

 

686 Apache Mall

 

Rochester

 

MN

 

55902

2

 

 

 

 

 

STATE TOTAL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1

 

10

 

6320

 

Chesterfield Mall (MO)

 

249 Chesterfield Mall

 

Chesterfield

 

MO

 

63017

2

 

10

 

6634

 

Crestwood Plaza (MO)

 

33 Crestwood Plaza

 

St. Louis

 

MO

 

63126

3

 

10

 

6782

 

Saint Louis Galleria (MO)

 

1132 St. Louis Galleria

 

St. Louis

 

MO

 

63117

4

 

10

 

6810

 

Mid Rivers Mall (MO)

 

2300 Mid Rivers Mall

 

St. Peters

 

MO

 

63376

5

 

10

 

6835

 

Independence Center (MO)

 

2035 Independence Center

 

Independence

 

MO

 

64057

6

 

10

 

7008

 

Branson Landing (MO)

 

333 Branson Landing

 

Branson

 

MO

 

65616

7

 

10

 

7017

 

Tanger Outlet at Branson (MO)

 

300 Tanger Blvd

 

Branson

 

MO

 

65616

8

 

10

 

7031

 

Zona Rosa (MO)

 

7331 North West 86 Terrace

 

Kansas City

 

MO

 

64153

8

 

 

 

 

 

STATE TOTAL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1

 

3

 

6374

 

Hanes Mall (NC)

 

3320 Silas Creek Pkwy

 

Winston-Salem

 

NC

 

27103

2

 

3

 

6440

 

Four Seasons Town Centre (NC)

 

216 Four Seasons Town Centre

 

Greensboro

 

NC

 

27407

3

 

3

 

6564

 

Cross Creek Mall (NC)

 

441 Cross Creek Mall

 

Fayetteville

 

NC

 

28303

4

 

3

 

6578

 

Carolina Place Mall (NC)

 

11025 Carolina Place

 

Pineville

 

NC

 

28134

5

 

3

 

6586

 

Crabtree Mall (NC)

 

4325 Glenwood Ave.

 

Raleigh

 

NC

 

27612

6

 

3

 

6631

 

Valley Hills Mall (NC)

 

146 Valley Hills Mall

 

Hickory

 

NC

 

28602

 


--------------------------------------------------------------------------------


 

6

 

 

 

 

 

STATE TOTAL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1

 

10

 

6766

 

Oak View Mall (NE)

 

3001 South 144th St.

 

Omaha

 

NE

 

68144

1

 

15

 

6318

 

Pheasant Lane Mall (NH)

 

310 Daniel Webster Highway

 

South Nashua

 

NH

 

03060

2

 

15

 

6412

 

The Mall @ Rockingham Park (NH)

 

99 Rockingham Park Blvd.

 

Salem

 

NH

 

03079

3

 

15

 

6680

 

Mall of New Hampshire (NH)

 

1500 South Willow St.

 

Manchester

 

NH

 

03103

3

 

 

 

 

 

STATE TOTAL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1

 

15

 

6304

 

Bridgewater Commons (NJ)

 

400 Commons Way

 

Bridgewater

 

NJ

 

00807

2

 

15

 

6306

 

Paramus Park Mall (NJ)

 

1195 Paramus Park Mall

 

Paramus

 

NJ

 

07652

3

 

15

 

6321

 

Woodbridge Center (NJ)

 

282 Woodbridge Ctr Dr.

 

Woodbridge

 

NJ

 

07095

4

 

15

 

6325

 

Willowbrook Mall (NJ)

 

1117 Willowbrook Mall

 

Wayne

 

NJ

 

07470

5

 

15

 

6330

 

Cherry Hill Mall (NJ)

 

2000 Route 38

 

Cherry Hill

 

NJ

 

08002

6

 

15

 

6335

 

Rockaway Townsquare (NJ)

 

Route 80 & Mt. Hope Ave.

 

Rockaway

 

NJ

 

07866

7

 

15

 

6370

 

Freehold Raceway Mall (NJ)

 

3710 Highway 9

 

Freehold

 

NJ

 

07728

8

 

15

 

6410

 

Menlo Park Mall (NJ)

 

378 Menlo Park

 

Edison

 

NJ

 

08837

9

 

15

 

6444

 

Quaker Bridge Mall (NJ)

 

115 Quakerbridge Mall

 

Lawrenceville

 

NJ

 

08648

10

 

15

 

6459

 

Monmouth Mall (NJ)

 

180 State Route 35 S

 

Eatontown

 

NJ

 

07724

11

 

15

 

6465

 

Deptford Mall (NJ)

 

300 N. Almonesson Road

 

Deptford

 

NJ

 

08096

12

 

15

 

6558

 

Hamilton Mall (NJ)

 

257 W. Black Horse Pike

 

Mays Landing

 

NJ

 

08330

13

 

15

 

6697

 

Newport Center (NJ)

 

30-234a Mall Drive West

 

Jersey City

 

NJ

 

07310

14

 

15

 

6812

 

Ocean County Mall (NJ)

 

1201 Hooper Ave.

 

Toms River

 

NJ

 

08753

15

 

15

 

7043

 

Jackson Premium Outlets

 

537 Monmouth Raod

 

Jackson

 

NJ

 

08527

15

 

 

 

 

 

STATE TOTAL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1

 

2

 

6422

 

Coronado Center (NM)

 

760 Coronado Center

 

Albuquerque

 

NM

 

87110

2

 

2

 

6691

 

Cottonwood Mall (NM)

 

10000 Coors Bypass

 

Albuquerque

 

NM

 

87114

2

 

 

 

 

 

STATE TOTAL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1

 

1

 

6478

 

Meadowood Mall (NV)

 

5280 Meadowood Circle

 

Reno

 

NV

 

89502

2

 

1

 

6690

 

Meadows Mall (NV)

 

4300 Meadows Lane

 

Las Vegas

 

NV

 

89107

3

 

1

 

7039

 

Las Vegas Premium (NV)

 

705 South Grand Central Pkwy

 

Las Vegas

 

NV

 

89106

3

 

 

 

 

 

STATE TOTAL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1

 

15

 

6329

 

Smith Haven Mall (NY)

 

Route 25 & 347

 

Lake Grove

 

NY

 

11755

2

 

15

 

6352

 

Roosevelt Field (NY)

 

630 OLD COUNTRY RD

 

Garden City

 

NY

 

11530

3

 

3

 

6360

 

Walden Galleria (NY)

 

32 Walden Galleria

 

Buffalo

 

NY

 

14225

4

 

3

 

6387

 

Carousel Center (NY)

 

9679 Carousel Center Drive

 

Syracuse

 

NY

 

13290

5

 

15

 

6474

 

Galleria @ Crystal Run (NY)

 

1 Galleria Drive

 

Middletown

 

NY

 

10940

6

 

15

 

6492

 

Sunrise Mall (NY)

 

479 Sunrise Mall

 

Massapequa

 

NY

 

11758

7

 

15

 

6535

 

Staten Island Mall (NY)

 

2655 Richmond Avenue

 

Staten Island

 

NY

 

10314

8

 

15

 

6537

 

Poughkeepsie Galleria (NY)

 

2001 South Road

 

Poughkeepsie

 

NY

 

12601

9

 

15

 

6547

 

Jefferson Valley (NY)

 

650 Lee Blvd

 

Yorktown Heights

 

NY

 

10598

10

 

3

 

6569

 

Sangertown Square (NY)

 

Rt 5 & 5LA.

 

New Hartford

 

NY

 

13413

11

 

3

 

6595

 

Boulevard Mall (NY)

 

1223 Niagara Falls Blvd

 

Amherst

 

NY

 

14226

12

 

3

 

6596

 

Crossgates Mall (NY)

 

1 Crossgates Mall Road

 

Albany

 

NY

 

12203

13

 

15

 

6606

 

South Shore Mall (NY)

 

1701 Sunrise Highway

 

Bay Shore

 

NY

 

11706

14

 

15

 

6615

 

Broadway Mall (NY)

 

460 Broadway Mall

 

Hicksville

 

NY

 

11801

15

 

3

 

6618

 

The Mall at Greece Ridge Ctr (NY)

 

256 Greece Ridge Center Drive

 

Rochester

 

NY

 

14626

16

 

15

 

6764

 

Palisades Center (NY)

 

3650 Palisades Center Drive

 

West Nyack

 

NY

 

10994

17

 

3

 

6765

 

McKinley Mall (NY)

 

3701 McKinley Parkway

 

Blasdell

 

NY

 

14219

18

 

15

 

6816

 

Cross County Shopping Center (NY)

 

25 Mall Walk

 

Yonkers

 

NY

 

10704

19

 

15

 

7002

 

Queens Center (NY)

 

90-15 Queens Boulevard,

 

Elmhurst

 

NY

 

11373

20

 

15

 

7004

 

Woodbury Commons Outlets (NY)

 

633 Bluebird Court

 

Central Valley

 

NY

 

10917

20

 

 

 

 

 

STATE TOTAL

 

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------


 

1

 

10

 

6373

 

Tri - County Mall (OH)

 

11700 Princeton Park

 

Cincinnati

 

OH

 

45246

2

 

3

 

6390

 

Belden Village Mall (OH)

 

4343 Belden Village Mall

 

Canton

 

OH

 

44718

3

 

3

 

6391

 

Great Northern Mall (OH)

 

564 Great Northern Mall

 

North Olmsted

 

OH

 

44070

4

 

10

 

6414

 

Franklin Park Mall (OH)

 

330 Franklin Park Mall

 

Toledo

 

OH

 

43623

5

 

3

 

6482

 

Great Lakes Mall (OH)

 

7850 Mentor Avenue

 

Mentor

 

OH

 

44060

6

 

10

 

6514

 

Mall @ Fairfield Commons (OH)

 

2727 Fairfield Cmns Boulevard

 

Beaver Creek

 

OH

 

45431

7

 

10

 

6554

 

Northgate Mall (OH)

 

9501 Colerain Ave.

 

Cincinnati

 

OH

 

45251

8

 

3

 

6622

 

Parmatown Mall (OH)

 

7985 W. Ridgewood Dr.

 

Parma

 

OH

 

44129

9

 

3

 

6646

 

Summit Mall (OH)

 

3265 West Market Street

 

Fairlawn

 

OH

 

44333

10

 

3

 

6716

 

Southern Park Mall (OH)

 

7401 Market Street

 

Youngstown

 

OH

 

44512

11

 

10

 

7009

 

Polaris Fashion Place (OH)

 

1500 Polaris Parkway

 

Columbus

 

OH

 

43240

11

 

 

 

 

 

STATE TOTAL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1

 

2

 

6439

 

Woodland Hills Mall (OK)

 

7021 S. Memorial Dr.

 

Tulsa

 

OK

 

74133

2

 

2

 

6551

 

Quail Springs Mall (OK)

 

2501 W. Memorial Road

 

OK

 

OK

 

73134

2

 

 

 

 

 

STATE TOTAL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1

 

1

 

6348

 

Washington Square (OR)

 

9636 SW Washington Square Rd

 

Tigard

 

OR

 

97223

2

 

1

 

6430

 

Clackamas Town Center (OR)

 

12000 SE 82 Ave

 

Portland

 

OR

 

97266

3

 

1

 

6633

 

Lloyd Center (OR)

 

1046 Lloyd Center

 

Portland

 

OR

 

97232

3

 

 

 

 

 

STATE TOTAL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1

 

3

 

6326

 

South Hills Village (PA)

 

421 South Hills Village

 

Pittsburgh

 

PA

 

15241

2

 

15

 

6353

 

King of Prussia (PA)

 

329 Mall Boulevard

 

King of Prussia

 

PA

 

19406

3

 

15

 

6426

 

Willow Grove Mall (PA)

 

2500 Moreland Road

 

Willow Grove

 

PA

 

19090

4

 

15

 

6436

 

Oxford Valley Mall (PA)

 

2300 E. Lincoln Highway

 

Langhorne

 

PA

 

19047

5

 

3

 

6473

 

Park City Center (PA)

 

743 Park City Center

 

Lancaster

 

PA

 

17601

6

 

3

 

6481

 

Wyoming Valley Mall (PA)

 

204 Wyoming Valley Mall

 

Wilkes-Barre

 

PA

 

18702

7

 

15

 

6500

 

Montgomery Mall (PA)

 

293 Montgomery Mall

 

North Wales

 

PA

 

19454

8

 

3

 

6511

 

Mall @ Steamtown (PA)

 

206 The Mall @ Steamtown

 

Scranton

 

PA

 

18503

9

 

3

 

6548

 

Beaver Valley Mall (PA)

 

538 Beaver Valley Mall

 

Monaca

 

PA

 

15061

10

 

3

 

6559

 

Westmoreland Mall (PA)

 

970 Eastview Avenue

 

Greensburg

 

PA

 

15601

11

 

3

 

6583

 

Harrisburg Mall (PA)

 

Route 83 & Paxton Street

 

Harrisburg

 

PA

 

17101

12

 

3

 

6588

 

Ross Park Mall (PA)

 

1000 Ross Park Mall Dr.

 

Pittsburgh

 

PA

 

15237

13

 

3

 

6603

 

Capital City Mall (PA)

 

3571 Capital Mall Drive

 

Camp Hill

 

PA

 

17011

14

 

15

 

6612

 

Springfield Mall (PA)

 

1250 BALTIMORE PIKE

 

Media

 

PA

 

19603

15

 

3

 

6684

 

Century III Mall (PA)

 

3075 Clairton Road

 

West Mifflin

 

PA

 

15123

16

 

3

 

6747

 

Logan Valley Mall (PA)

 

Route 222 & Goods Lane

 

Altoona

 

PA

 

16602

17

 

15

 

6814

 

Lehigh Valley Mall (PA)

 

217 Lehigh Valley Mall

 

Whitehall

 

PA

 

18052

18

 

3

 

6855

 

Berkshire Mall (PA)

 

1665 State Hill Road

 

Wyomissing

 

PA

 

19610

19

 

15

 

6886

 

Exton Square Mall (PA)

 

310 Exton Square Road

 

Exton

 

PA

 

19341

20

 

3

 

7041

 

Robinson Town Center (PA)

 

2750 Robinson Centre Drive

 

Pittsburgh

 

PA

 

15205

20

 

 

 

 

 

STATE TOTAL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1

 

15

 

6367

 

Warwick Mall (RI)

 

400 Bald Hill Road

 

Warwick

 

RI

 

02886

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1

 

3

 

7011

 

Broadway on the Beach (SC)

 

1310 Celbrerty Circle

 

Myrtle Beach

 

SC

 

29577

1

 

10

 

6488

 

CoolSprings Galleria (TN)

 

1800 Galleria Blvd

 

Franklin

 

TN

 

37067

2

 

10

 

6628

 

West Town Mall (TN)

 

7600 Kingston Pike

 

Knoxville

 

TN

 

37919

3

 

10

 

6636

 

Hamilton Place (TN)

 

2100 Hamilton Place Blvd

 

Chattanooga

 

TN

 

37421

4

 

10

 

6729

 

Wolfchase Galleria (TN)

 

2760 North Germantown Pkwy

 

Memphis

 

TN

 

38133

5

 

10

 

6806

 

Rivergate Mall (TN)

 

1000 Two Mile Parkway

 

Goodlettsville

 

TN

 

37072

6

 

10

 

7014

 

Opry Mills (TN)

 

236 Opry Mills Drive

 

Nashville

 

TN

 

37214

7

 

10

 

7018

 

Tanger Five Oaks Outlet (TN)

 

1645 Parkway

 

Seivierville

 

TN

 

37862

7

 

 

 

 

 

STATE TOTAL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------


1

2

6316

North Star Mall (TX)

7400 San Pedro Rd

San Antonio

TX

78216

2

2

6394

Collin Creek (TX)

811 N. Central Expressway

Plano

TX

75065

3

2

6423

Hulen Mall (TX)

4800 S. Hulen St

Ft Worth

TX

76132

4

2

6447

Willowbrook Mall (TX)

7925 FM 1960 West

Houston

TX

77070

5

2

6466

Parks @ Arlington (TX)

3811 South Cooper

Arlington

TX

76015

6

2

6470

Town East Mall (TX)

1020 Town East Mall

Mesquite

TX

75150

7

2

6472

Mall del Norte (TX)

5300 San Dario

Laredo

TX

78041

8

2

6490

Rivercenter (TX)

849 E Commerce St

San Antonio

TX

78205

9

2

6540

West Oaks Mall (TX)

1000 West Oaks Mall Suite 144

Houston

TX

77082

10

2

6542

Houston Galleria (TX)

5085 Westheimer Rd

Houston

TX

77056

11

2

6550

South Plains Mall (TX)

6002 Slide Road

Lubbock

TX

79414

12

2

6553

Valley View Center (TX)

2040 Valley View Mall

Dallas

TX

75240

13

2

6600

Cielo Vista Mall (TX)

8401 Gateway West

El Paso

TX

79925

14

2

6626

Lakeline Mall (TX)

11200 Lakestop Blvd.

Cedar Park

TX

78613

15

2

6668

Westgate Mall (TX)

7701 I-40 West

Amarillo

TX

79121

16

2

6692

Highland Mall (TX)

6001 Airport Blvd.

Austin

TX

78752

17

2

6713

La Plaza Mall (TX)

2200 S. 10th Street

McAllen

TX

78503

18

2

6824

Ingram Park Mall (TX)

6301 NW Loop 410

San Antonio

TX

78238

19

2

6847

Vista Ridge Mall (TX)

2401 S. Stemons Freeway,

Lewisville

TX

75067

20

2

6880

Stonebriar Mall (TX)

3601 Preston Road

Frisco

TX

75034

21

2

7016

Tanger Outlet San Marcos II (TX)

4015 Interstate 35 South

San Marcos

TX

78666

22

2

7024

Grapevine Mills (TX)

3000 Grapevine Mills Pkwy

Grapevine

TX

76051

23

2

7026

Woodlands Mall (TX)

1201 Lake Woodlands Dr

The Woodlands

TX

77380

24

2

7030

Round Rock Premium Outlets (TX)

4401 North IH 35

Round Rock

TX

78664

25

2

7053

Rio Grand Valley Premium (TX)

5001 E. US Expressway 83

Mercedes

TX

78570

25

 

 

STATE TOTAL

 

 

 

 

 

 

 

 

 

 

 

 

1

3

6311

Tysons Corner Center (VA)

1961 Chain Bridge Road

McLean

VA

22102

2

3

6404

Lynnhaven Mall (VA)

701 Lynnhaven Parkway

Virginia Beach

VA

23452

3

3

6604

Virginia Center Commons (VA)

10101 Brook Road

Glen Allen

VA

23059

4

3

6609

Chesapeake Square (VA)

4200 Portsmouth Blvd Box #1

Chesapeake

VA

23321

5

3

6704

Valley View Mall (VA)

4802 Valley View Blvd. NW

Roanoke

VA

24012

6

3

6732

Spotsylvania Mall (VA)

250 Spotsylvania Mall

Fredricksburg

VA

22407

7

3

6833

Dulles Town Center (VA)

21100 Dulles Town Circle

Sterling

VA

20166

8

3

7020

Potomac Mills (VA)

2700 Potomac Mills Circle

Prince William

VA

22192

8

 

 

STATE TOTAL

 

 

 

 

 

 

 

 

 

 

 

 

1

1

6639

Alderwood Mall (WA)

3000 184th Street Southwest

Lynnwood

WA

98037

2

1

6695

Kitsap Mall (WA)

13015 Silverdale Way Northwest

Silverdale

WA

98383

3

1

6742

Vancouver Mall (WA)

8700 NE Vancouver Mall Drive

Vancouver

WA

98662

3

 

 

STATE TOTAL

 

 

 

 

 

 

 

 

 

 

 

 

1

10

6347

Mayfair Mall (WI)

2500 N. Mayfair Road

Wauwatosa

WI

53226

2

10

6539

Southridge Mall (WI)

5300 South 76th St.

Greendale

WI

53129

3

10

7022

Wisconsin Dells Outlet (WI)

210 Gasser Road

Barbaboo

WI

53913

3

 

 

STATE TOTAL

 

 

 

 

 

 

 

 

 

 

 

 

1

3

6733

Huntingtan Mall (WV)

Route 60 & Mall Road

Barboursville

WV

25504

2

3

6760

Charleston Town Center Mall (WV)

1019 Charleston Town Ctr.

Charleston

WV

25389

2

 

 

STATE TOTAL

 

 

 

 

 

 

 

 

 

 

 

 

313

 

 

Total US

 

 

 

 

Canada

 

 

 

 

 

 

 

1

 

6656

Southcentre Mall (CN)

456 100 Anderson Road SE

Calgary

AB

T2J 3V1

2

 

6663

Kingsway Garden Mall (CN)

Princess Elizabeth Avenue

Edmonton

AB

T5G 3A6

3

 

7003

West Edmonton Mall

Unit #, 8882-170 Street

Edmonton

AB

T5T 4M2


--------------------------------------------------------------------------------


 

3

 

 

PROVINCE TOTAL

 

 

 

 

 

 

 

 

 

 

 

 

1

 

6658

Metropolis at Metrotown (CN)

2133/34 4700 Kingsway

Burnaby

BC

V5H 4M1

 

 

 

 

 

 

 

 

1

 

6662

St. Vital Centre (CN)

1225 St Mary’s Rd

Winnipeg

MB

R2M 6L5

 

 

 

 

 

 

 

 

1

 

6685

Champlain Place (CN)

477 Paul Street

Dieppe

NB

E1A 4X5

 

 

 

 

 

 

 

 

1

 

6659

MicMac Mall (CN)

21 Micmac Blvd

Dartmouth

NS

B3A 4K7

 

 

 

 

 

 

 

 

1

 

6651

Toronto Eaton Centre (CN)

218 Yonge Street

Toronto

ON

M5B2H1

2

 

6652

Fairview Mall (CN)

1800 Sheppard Ave. East

Willowdale

ON

M2J 5A7

3

 

6653

Yorkdale Shopping Centre (CN)

3401 Dufferin Street

North York

ON

M6A 2T9

4

 

6654

Square One Shopping Centre (CN)

100 City Centre Drive

Mississauga

ON

L5B 2C9

5

 

6655

Scarborough Towne Centre (CN)

300 Borough Drive

Scarborough

ON

M3H 6A7

6

 

6660

Lime Ridge Mall (CN)

999 Upper Wentworth St.

Hamilton

ON

L9A 4X5

7

 

6753

Bayshore Shopping Center (CN)

100 Bayshore Dr

Nepean

ON

K2B 8C1

8

 

7007

Vaughan Mills

1 Bass Pro Mills Drive, Unit 266

Vaughan

ON

L4K 5W4

9

 

7023

Georgian Mall

509 Bayfield St.

Barrie

ON

L4M 4Z8

9

 

 

PROVINCE TOTAL

 

 

 

 

 

 

 

 

 

 

 

 

16

 

 

TOTAL CANADA

 

 

 

 

 

 

 

TOTAL CANADA In USD

 

 

 

 

 

 

 

 

 

 

 

 

329

 

 

TOTAL US & CANADA

 

 

 

 

1

 

 

Non-Stores

 

 

 

 

328

 

 

Stores

 

 

 

 

 


--------------------------------------------------------------------------------


EXHIBIT 5.11(a)

1.        EBITDA:       Commencing with the Fiscal year ending on or about
January 31, 2007, the Borrower shall not permit its EBITDA, tested on a
cumulative basis, as of the end of each Fiscal quarter, to be less than the
following designated amounts, as of the end of the corresponding Fiscal quarter:

Period

 

Plan

 

Cumulative Plan

 

Covenant

2007 Q1

 

<$10.1MM>

 

<$10.1MM>

 

<$12.1MM>

2007 Q2

 

<$9.2MM>

 

<$19.3MM>

 

<$23.1MM>

2007 Q3

 

$7.9MM

 

<$11.5MM>

 

<$13.8MM>

2007 Q4

 

$33.5MM

 

$22.1MM

 

$17.7MM

Commencing with the Fiscal year ending on or about January 31, 2008 and
thereafter, the Agent, the Majority Lenders and the Borrower shall reasonably
agree upon the EBITDA covenants based upon Borrower’s Business Plan for such
Fiscal year. In the event that the Agent, the Majority Lenders and the Borrower
are unable to so agree, then the Minimum Reserve shall be increased to
$12,000,000.00, unless and until mutually acceptable covenants have been agreed
upon.

Notwithstanding the foregoing, compliance by the Borrower with the EBITDA
covenants shall be waived for any fiscal quarter in which the Borrower has
maintained Average Excess Availability of at least $8,000,000.00 at all times.

2.        Capital Expenditures: Commencing with the Fiscal year ending on or
about January 31, 2007 and thereafter, the Borrower shall not permit its Capital
Expenditures to exceed 115% of the Capital Expenditures set forth in the
Borrower’s Business Plan for such Fiscal year. Further, any unutilized Capital
Expenditures in any given Fiscal year may be carried forward as an increase to
the subsequent year’s Capital Expenditure covenant.

FY2007 Capital Expenditure Projections

FY2007 Gross Capital Expenditures

 

25,958

 

FY2007 Projected Allowances

 

(3,477

)

FY2007 Net Capital Expenditures

 

22,481

 

FY2007 Capital Expenditures Covenant (115%)

 

25,900

 

Plus: FY2006 Carryover

 

19,000

 

Total Available to Spend

 

44,900

 

 


--------------------------------------------------------------------------------